FILED
                             NOT FOR PUBLICATION                             JUN 03 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BALBINDER SINGH,                                  No. 07-72811

               Petitioner,                        Agency No. A076-728-607

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Balbinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen based

on changed country conditions. We have jurisdiction under 8 U.S.C. § 1252. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen, Iturribarria v. INS,

321 F.3d 889, 894 (9th Cir. 2003), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Singh’s motion to reopen as

untimely where the motion was filed over two years after the BIA’s final decision,

see 8 C.F.R. § 1003.2(c)(2), and Singh failed to present sufficient evidence of

changed circumstances in India to qualify for the regulatory exception to the time

limit, see 8 C.F.R. § 1003.2(c)(3)(ii); see also Toufighi v. Mukasey, 538 F.3d 988,

996-97 (9th Cir. 2008) (underlying adverse credibility determination rendered

evidence of changed circumstances immaterial). We reject Singh’s contention that

the BIA erred when it took the immigration judge’s adverse credibility

determination into account.

      Singh’s contention that the BIA failed to consider the evidence submitted

with the motion to reopen fails, because he has not overcome the presumption that

the BIA did review the record. See Fernandez v. Gonzales, 439 F.3d 592, 603 (9th

Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                          2                                    07-72811